IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE               FILED
                      AUGUST 1997 SESSION
                                                       September 18, 1997

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk



ANTHONY E. SANDERS,              )
                                 ) C.C.A. No. 03C01-9610-CR-00356
      Appellant,                 )
                                 ) Knox County
V.                               )
                                 ) Honorable Ray L. Jenkins, Judge
                                 )
STATE OF TENNESSEE,              ) (Post-Conviction)
                                 )
      Appellee.                  )




FOR THE APPELLANT:                  FOR THE APPELLEE:

Anthony E. Sanders, Pro Se          Charles W. Burson
P.O. Box 2000                       Attorney General & Reporter
Wartburg, TN 37887
                                    Peter M. Coughlan
                                    Assistant Attorney General
                                    Criminal Justice Division
                                    450 James Robertson Parkway
                                    Nashville, TN 37243-0493

                                    Randall E. Nichols
                                    District Attorney General
                                    City-County Building
                                    Knoxville, TN 37902




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                                             OPINION


            The appellant, Anthony E. Sanders, pled guilty to aggravated assault and

felony escape in January 1992. In April 1996, he filed two post-conviction relief

petitions. The trial court, after preliminary consideration, ruled that both petitions

were time-barred. He appeals the trial court's dismissal of his petitions.1 He

alleges that this Court's holding in State v. Hill, No. 01C01-9508-CC-00267

(Tenn. Crim. App. at Nashville, June 20, 1996) renders the indictment brought

against him for felony escape fatally defective.



            The appellant's most recent conviction became final in 1992. At that time

the law allowed three years to file a petition for post-conviction relief. Tenn.

Code Ann. § 40-30-102 (1990). The appellant's time period for filing his petition

expired in 1995. Therefore, both petitions are barred by the statute of limitations.



            We find appellant's pro se brief artfully drafted, and we understand his

allegations. We, however, find no error of law mandating reversal of the trial

court's determinations. Pursuant to Tenn. R. Ct. Crim. App., Rule 20, we

AFFIRM.




            1
              Th e ap pellan t relies on an o pinion of this C ourt, Carte r v. Sta te, No. 03C01-9509-CC-00270 (Tenn. Crim. App., at
Knoxville, July 11, 1996), to support his assertion that his petitions are not time-barred. W e note that the Tennessee
Supreme Court granted permission to appeal in Carter be cau se o f the disa gre em en t ov er its h oldin g a m on g d iffere nt p an els
of th is Co urt a nd ha s sin ce re ve rsed tha t ruling, o rde ring tha t the 19 95 am en dm en t to th e P ost- Co nv iction Pro ced ure Act did
not re vive any c laim s tha t had prev iously b een time -barre d. Carte r v. Sta te, No. 03-S-01-9612-CR-00117 (Tenn., Sept. 8,
1997).


                                                                       -2-
                             ____________________________
                             PAUL G. SUMMERS, Judge

CONCUR:



_________________________
GARY R. WADE, Judge




_________________________
WILLIAM M. BARKER, Judge




                            -3-